Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 11-15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elwell (Patent No.: US 5,293,097 A1) in view of Recker et al. (Pub. No.: US 2012/0026726 A1), Chemel et al (Pub. No.: US 2014/0292208 A1) and Lake et al. (WO 2016/179377 A1).

Regarding claim 1, Elwell teaches a lighting control system (FIG. 4 & 5, column 6, lines 57-59, “FIGS. 4 and 5 illustrate generally a fully automatic and energy efficient lighting system”) comprising: 
a controller (FIG. 4-7, 150) configured to control one or more lighting devices (FIG. 4 & 5, lights 300, 320) for providing illumination (column 7. lines 23-24, “The light switch 150 keeps the lights 300, 320 on for as long as it senses motion within the room 220”) of a space (FIG. 4 & 5, room 220);

(FIG. 4 and column 7, lines 5-8, “The initial limited range 260 is sufficient to detect a person 21 entering the room 220, but not spurious movement outside the room 
220, and to turn on at least one bank of available lights”) to a second light setting (FIG. 5 and column 7, lines 25-27, “When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off “) in response to a detected trigger event without any user input (column 7, lines 14-26, the light switch 150 detects a person entering and leaves the room), and wherein the controller is further configured to restore the first light setting, in response to a corrective user input (FIG. 4 & 5, and column 7, lines 23-27, “The light switch 150 keeps the lights 300, 320 on for as long as it senses motion within the room 220.  When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off”) received by light switch via the one or more lighting devices (FIG. 4 & 5, light switch 15 is connected with lights 320 via lights 300), 
wherein said controller is configured to restore the first light setting in response to said corrective user input is made within a set time period from the change from the first light setting to the second light setting (column 7, lines 32-44 , “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”); wherein a duration of the time period  (column 2, “a person enters the room for a very brief period of time”, “automatically activate lights upon detecting motion of any type within a room”,  “a person remains motionless”, etc. are different types of trigger events) having different time periods (col. 2 lines 6-10, “where a person enters the room for a very brief period of time, such as a secretary delivering papers, the lights do not need to be turned on. Another example is a situation in which there is adequate ambient light” and col. 2, lines 19-26 “the light switch in an automatic mode is configured to automatically activate lights upon detecting motion of any type within a room. In accordance with this aspect, in an exemplary embodiment, the light switch is set to an initial sensitivity level so that only motion within a short range (also referred to as an initial detection range) from the light switch is detected” and col 2, lines 43-45, “In the event the lights are turned off inadvertently, such as if a person remains motionless during the entire variable time delay period”).

Elwell does not specifically disclose a corrective user input made to said at least one lighting device of said one or more lighting devices; 

Recker teaches detecting a corrective user input made to said at least one lighting device of said one or more lighting devices (paragraph [0017], “These intelligent lights may contain integrated controls that turn on, off, or change light intensity based on a programmable schedule, the detection of sensor inputs, or a change in lighting conditions”). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date  of the claimed invention to modify Elwell in view of Recker to incorporate user input can be detected by the lights itself i.e. ‘intelligent lights’ for One advantage of the present invention is the ability to communicate controls to and between these LED lighting facilities (Recker, paragraph [0017]).

Combination of Elwell and Recker teaches a memory (Recker, paragraph [0113], “a memory”) but does not specifically disclose the memory configured to store at least a first light setting for said one or more lighting devices. 

Chemel teaches a memory (FIG. 1B, 134) configured to store at least a first light setting for said one or more lighting devices (paragraph [0102], the state machine 300 may access a look-up table in the memory 134 that includes combinations of Vs/Lf values and corresponding illumination settings”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elwell and Recker in view of Chemel to incorporate a memory stores light setting or desired values of ambient light level at task height (Chemel, paragraph [0102]).

Combination of Elwell, Recker and Chemel teaches a memory (Chemel, FIG. 1B, 134) configured to store at least a first light setting for said one or more lighting devices (Chemel paragraph [0102], the state machine 300 may access a look-up table in the memory 134 that includes combinations of Vs/Lf values and corresponding illumination settings”) but does not disclose the memory configured to store data/information in a last in first out arrangement.
Lake teaches the memory configured to store data/information in a last in first out arrangement (Page 53, lines 8-15, ““Memory” generally refers to any storage system: or device .configured to retain data or information. Each memory may include... Sequentially Accessible Memory (SAM) (such as the First-In, First-Out (FIFO) variety or the Last-in-First-Qut (LIFO) variety”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elwell, Recker and Chemel in view of Lake to incorporate a memory stores in a last in first out arrangement as LIFO includes a stack is capable of holding one or more data items of the same type until they are used.
    
	Regarding claim 3, Elwell as modified above further teaches a length of the set time period is set depending on at least one of the trigger event, the first light setting, the second light setting, the time and/or date, and the manner of the corrective user input (column 7, lines 32-36, “the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range”).

Regarding claim 4, Elwell as modified above further teaches the system includes a user input interface (FIG. 6, 440 and column 8, lines 47-49 “a touch sensitive control cover 440 can be manually operated by users to turn the lights 300, 320 on or off”), configured to accept the corrective user input, and wherein the controller is configured to restore the first light setting in response to a given input to said user input interface, for the duration of the set time period from said automatic change, and wherein the controller is configured to perform a different lighting control function in response to said given input, outside of said set time period (column 8, lines 64-column 9, line 7, “the light switch 150 can also be operated manually to turn the lights 300, 320 on and off.  In its manual mode, when no motion is sensed, the light switch turns off the lights automatically and is configured to reactivate the lights automatically within the predetermined grace period only.  This is a safety feature because it saves a person from having to walk to the light switch 150 in the dark to reactivate the lights 300, 320.  After the predetermined grace period has lapsed which begins when the lights 300, 320 have been turned off, the light switch 150 resets to its initial low sensitivity level”).

Regarding claim 5, Elwell as modified above further teaches the corrective user input is an input through a switch (FIG. 4 & 5 switch 150) of said one or more lighting devices.

Regarding claim 6, Elwell as modified above further teaches said controller is configured to register the corrective user input, and to update the response to the trigger (column 8, lines 54-64, “In the event the lights 300, 320, are intentionally or manually turned off, while the light switch is in its automatic mode, for example, if a user wants to darken the room to view slides or for any other reason, the light switch remains at its higher sensitivity level in order to detect motion anywhere within the room while occupants are present.  The light switch resets to "automatic on" returning to its initial sensitivity level after no motion is detected during the variable time delay and predetermined grace period”).

Regarding claim 7, Elwell as modified above further teaches control system is configured to provide an output to a user indicating an update to the response to the trigger event, and prompts a user to input whether or not to accept said update (FIG. 6, 460 and column 10, lines 33-35, “Motion detection indicator 460 lights up when the lights 300, 320 are turned on, indicating that motion is detected”).

Regarding claim 8, Elwell teaches a method of controlling a lighting system including one or more lighting devices for providing illumination of a space (FIG. 4 & 5, column 6, lines 57-59, “FIGS. 4 and 5 illustrate generally a fully automatic and energy efficient lighting system”), the method comprising: 
detecting a trigger event without any user input and automatically switching said one or more lighting devices (column 7, lines 14-26, the light switch 150 detects a person entering and leaves the room) from a first lighting setting (FIG. 4 and column 7, lines 5-8, “The initial limited range 260 is sufficient to detect a person 21 entering the room 220, but not spurious movement outside the room 220, and to turn on at least one bank of available lights”) to a second lighting setting (FIG. 5 and column 7, lines 25-27, “When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off “) in response to said trigger event ; 
detecting a corrective user input received by the light switch via the one or more lighting devices (FIG. 4 & 5, and column 7, lines 23-27, “The light switch 150 keeps the lights 300, 320 on for as long as it senses motion within the room 220.  When motion is no longer detected, such as when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off”);
 determining a time period between said trigger event and said corrective user input ; and restoring said first lighting setting in response to said corrective user input if it is determined that said time period is less than or equal to a predetermined threshold (column 7, lines 32-44 , “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”); based on a type of the detected trigger event from a plurality of different types of trigger events (column 2, “a person enters the room for a very brief period of time”, “automatically activate lights upon detecting motion of any type within a room”,  “a person remains motionless”, etc. are different types of trigger events) having different time periods (col. 2 lines 6-10, “where a person enters the room for a very brief period of time, such as a secretary delivering papers, the lights do not need to be turned on. Another example is a situation in which there is adequate ambient light” and col. 2, lines 19-26 “the light switch in an automatic mode is configured to automatically activate lights upon detecting motion of any type within a room. In accordance with this aspect, in an exemplary embodiment, the light switch is set to an initial sensitivity level so that only motion within a short range (also referred to as an initial detection range) from the light switch is detected” and col 2, lines 43-45, “In the event the lights are turned off inadvertently, such as if a person remains motionless during the entire variable time delay period”).

Elwell does not specifically disclose a corrective user input made to  the one or more lighting devices. 

Recker teaches a corrective user input made to the one or more lighting devices (paragraph [0017], “These intelligent lights may contain integrated controls that turn on, off, or change light intensity based on a programmable schedule, the detection of sensor inputs, or a change in lighting conditions”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elwell in view of Recker to incorporate user input can be detected by the lights itself i.e. ‘intelligent lights’ for One advantage of the present invention is the ability to communicate controls to and between these LED lighting facilities (Recker, paragraph [0017]).



Chemel teaches a memory (FIG. 1B, 134) configured to store at least a first light setting for said one or more lighting devices (paragraph [0102], the state machine 300 may access a look-up table in the memory 134 that includes combinations of Vs/Lf values and corresponding illumination settings”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elwell and Recker in view of Chemel to incorporate a memory stores light setting or desired values of ambient light level at task height (Chemel, paragraph [0102]).

Combination of Elwell, Recker and Chemel teaches a memory (Chemel, FIG. 1B, 134) configured to store at least a first light setting for said one or more lighting devices (Chemel paragraph [0102], the state machine 300 may access a look-up table in the memory 134 that includes combinations of Vs/Lf values and corresponding illumination settings”) but does not disclose the memory configured to store data/information in a last in first out arrangement.
Lake teaches the memory configured to store data/information in a last in first out arrangement (Page 53, lines 8-15, ““Memory” generally refers to any storage system: or device .configured to retain data or information. Each memory may include... Sequentially Accessible Memory (SAM) (such as the First-In, First-Out (FIFO) variety or the Last-in-First-Qut (LIFO) variety”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Elwell, Recker and Chemel in view of Lake to incorporate a memory stores in a last in first out arrangement as LIFO includes a stack is capable of holding one or more data items of the same type until they are used.

Regarding claim 11, Elwell as modified above further teaches the set time period has a first length set depending on at least one of the trigger event, the first light setting, the second light setting, the time and/or date, and the manner of the corrective user input (column 7, lines 25-31, “when a person 21 leaves the room 220, the lights 300, 320 are automatically turned off after a variable time delay anywhere less than 60 minutes which can be varied and preset by a user.  In the illustrated embodiment, the time delay is variable anywhere from 30 seconds to 15 minutes”) and a second length set depending on at least one of the trigger event, the first light setting, the second light setting, the time and/or date, and the manner of the corrective user input, where the first and second lengths are different (column 7, lines 32-26, “the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range”).

Regarding claim 12, Elwell as modified above further teaches a duration of the time period is determined based on the trigger event (column 7, lines 32-44, “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”, here waving arm is a trigger event, and that time point of trigger to grace period end is the time period to light switch 150 reset).

Regarding claim 13, Elwell as modified above further teaches a duration of the time period is determined based on a manner of the corrective user input (column 7, lines 38-44 During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”, here motion i.e waving arm is corrective user input).

Regarding claim 14, Elwell as modified above further teaches a duration of the time period is determined based on the type of the detected trigger event and at least one light setting of the one or more lighting devices (column 7, lines 32-44, “After the lights 300, 320 have been turned off, there is a predetermined grace period anywhere less than 12 seconds, preferably 5 seconds, during which the light switch 150 continues to detect motion within the expanded range. During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level” here waving arm is a trigger event, and that time point of trigger to grace period end is the time period to light switch 150 reset and (col. 2 lines 6-10, “where a person enters the room for a very brief period of time, such as a secretary delivering papers, the lights do not need to be turned on. Another example is a situation in which there is adequate ambient light” and col. 2, lines 19-26 “the light switch in an automatic mode is configured to automatically activate lights upon detecting motion of any type within a room. In accordance with this aspect, in an exemplary embodiment, the light switch is set to an initial sensitivity level so that only motion within a short range (also referred to as an initial detection range) from the light switch is detected” and col 2, lines 43-45, “In the event the lights are turned off inadvertently, such as if a person remains motionless during the entire variable time delay period”).

Regarding claim 15, Elwell as modified above further teaches a duration of the time period is determined based on a manner of the corrective user input (column 7, lines 38-44, During the predetermined grace period, a person can wave an arm or otherwise cause motion to be detected, anywhere within the room 220 to reactivate the lights 300, 320.  After the predetermined grace period, the light switch 150 resets to its initial low sensitivity level”, here motion i.e waving arm is corrective user input).
Regarding claim 16, Elwell as modified above further teaches a timer (FIG. 9A, timer circuit 1220) is initiated in response to the change from the first light setting to the second light setting (col. 12, lines 21-22, “indicating detection of motion, the output 760 of the comparator 1140 is high, thereby resetting a timer circuit 1220”).

Regarding claim 17, Elwell as modified above further teaches a function of a user interface (FIG. 6, 440 and column 8, lines 47-49 “a touch sensitive control cover 440 can be manually operated by users to turn the lights 300, 320 on or off”) is reassigned to correspond to the corrective user input made to said at least one lighting device of said one or more lighting devices (column 8, lines 64-column 9, line 7, “the light switch 150 can also be operated manually to turn the lights 300, 320 on and off.  In its manual mode, when no motion is sensed, the light switch turns off the lights automatically and is configured to reactivate the lights automatically within the predetermined grace period only.  This is a safety feature because it saves a person from having to walk to the light switch 150 in the dark to reactivate the lights 300, 320.  After the predetermined grace period has lapsed which begins when the lights 300, 320 have been turned off, the light switch 150 resets to its initial low sensitivity level” and FIG. 4 & 5, light switch 15 is connected with lights 320 via lights 300).

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.



Rejection of claims 3-7, 11, 14, and 15 are sustained as t depend therefrom for above reasons.
	Examiner respectfully disagrees. Elwell in column 2 teaches “a person enters the room for a very brief period of time”, “automatically activate lights upon detecting motion of any type within a room”, “a person remains motionless”, etc are different types of trigger events and a duration of the time period of lighting is set based on a type of the detected trigger event from a plurality of different types of trigger events.

Regarding amended claim 8, Applicant further argues that “Independent claim 8 recites in part "restoring said first lighting setting in response to detecting said corrective user input if it is determined that said time period is less than or equal to a predetermined threshold based on a type of the detected trigger event from a plurality of different types of trigger events having different time periods." With reference to the above discussion of claim 1, withdrawal of this rejection of claim 11 and claims 12, 13 that depend therefrom is respectfully requested”.
Examiner respectfully disagrees. Rejection of independent claim 8 and claims 11-13 are sustained as t depend therefrom for above reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831